DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, filed 1/11/2021, with respect to the Double Patenting of claim 18 and the 112 rejections of claims 12, 14 & 17 have been fully considered and are persuasive. The Double Patenting and 112 rejections are withdrawn.
Applicant's arguments, see pages 8-9 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Tokieda does not teach the claimed flow between the proximal and distal ends.
	Examiner’s position is that, referring to Tokieda figure 1A, the liquid goes in the bottom of the cell via inflow port 8a and out the top via outflow port 8b. Regardless of the positioning of the ports, the liquid must flow through the chamber 4 in a vertical direction (along the long dimension of the chamber) in order to reach the exit port. The claim does not specify the ports must be in a direction parallel to the flow, and the applicant’s specification teaches similar non-parallel arrangements (Figure 5A, input conduit 217a & exit conduit 217b, paragraph 0051 (United States Patent Application Publication number)). As such, Tokieda is deemed to meet the limitations of the claim.
Examiner’s position is that the applicant’s arguments are not persuasive for the independent claims. Accordingly, the rejection of the dependent claims is sustained in the absence of persuasive arguments to the contrary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-10, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokieda (United States Patent Application Publication 20090079968).
As to claim 1, Tokieda teaches a differential refractive index detector, comprising:
 	a flow cell body having a proximal end (Figure 1A, top), a distal end (Figure 1A, bottom) and a flow axis extending between the proximal end and the distal end (Figure 1A, elements 3-5, flow goes in one end and out the other through elements 6a-b, 8a-b and 7a-b, respectively), the flow cell body comprising a flow cell assembly (Figure 1A, element 1), the flow cell assembly comprised of discrete optically transmissive elements comprising:

 	a second assembly including a reference chamber (Figure 1A, element 3), configured to permit a reference flow in a direction parallel to the flow axis (Figure 1A, flow between elements 6a and 6b),
 	wherein the first assembly and the second assembly are joined (Figures 1A and 1B), and the discrete optically transmissive elements provide for passage of an optical beam which interrogates the refractive index between the sample and reference liquids in a direction perpendicular to the flow axis (Figure 1A, all flow chambers (elements 3-5) have flow in a vertical direction and incoming beam B is horizontal, see also Figures 3A and 11A).
As to claim 2, Tokieda teaches everything claimed, as applied above in claim 1, in addition a cross-sectional profile of at least one of the sample chamber and the reference chamber taken perpendicular to a flow axis of the flow cell body includes at least one curved portion (Figure 1A, entry portions 6a-b, 8a-b).
As to claim 4, Tokieda teaches everything claimed, as applied above in claim 1, in addition a first window fluidically separating the sample chamber from the reference chamber (Figure 1A, element 2a).
As to claim 5, Tokieda teaches everything claimed, as applied above in claim 4, in addition a second window preventing fluidic leakage from the sample chamber outside of the flow cell body (Figure 2, element 12).
As to claim 6, Tokieda teaches everything claimed, as applied above in claim 5, in addition a third window preventing fluidic leakage from the reference chamber outside of the flow cell body (Figure 2, element 10)
As to claim 9, Tokieda teaches everything claimed, as applied above in claim 5, in addition the second window is sealed to the sample chamber by at least one of an edge seal and a gasket interposed between the second window and a receiving surface (Figure 2, element 11).
As to claim 10, Tokieda teaches everything claimed, as applied above in claim 6, in addition the third window is sealed to the reference chamber by at least one of an edge seal and a gasket interposed between the third window and a receiving surface (Figure 2, element 9).
As to claim 14, Tokieda teaches everything claimed, as applied above in claim 6, in addition at least one of: the second window is received in a cavity of the first assembly including the sample chamber (Figure 2, element 12); and the third window is received in a cavity of the second assembly including the reference chamber (Figure 2, element 10).
As to claim 15, Tokieda teaches a differential refractive index detector, comprising:
 	a flow cell body having a proximal end (Figure 1A, top), a distal end (Figure 1A, bottom) and a flow axis extending between the proximal end and the distal end (Figure 1A, elements 3-5, flow goes in one end and out the other through elements 6a-b, 8a-b and 7a-b, respectively), the flow cell body comprising a flow cell assembly (Figure 1A, element 1), the flow cell assembly comprised of discrete optically transmissive elements including a sample chamber (Figure 1A, elements 4) and a reference chamber (Figure 1A, element 3), wherein a cross-sectional profile of at least one of the sample chamber and the reference chamber taken perpendicular to a flow axis of the flow cell body includes at least one curved portion (Figure 1A, entry portions 6a-b, 8a-b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 7, 12, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokieda in view of Silverbage (United States Patent 4229105).
As to claim 3, Tokieda teaches everything claimed, as applied above in claim 1, with the exception of at least one of the sample chamber and the reference chamber is formed by at least one of a circular bore and an elliptical bore provided through a long axis of the flow cell body. However, it is known in the art as taught by Silverbage. Silverbage teaches at least one of the sample chamber and the reference chamber is formed by at least one of a circular bore and an elliptical bore provided through a long axis of the flow cell body (Figure 3, elements 24 & 25 are round). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one of the sample chamber and the reference chamber is formed by at least one of a circular bore and an elliptical bore provided through a long axis of the flow cell body, in order to ease construction.
As to claim 7, Tokieda teaches everything claimed, as applied above in claim 1, with the exception of the first assembly including the sample chamber and the second assembly including the reference chamber are joined by at least one of: a fastener; a screw; and a clamp. However, it is known in the art as taught by Silverbage. Silverbage teaches the first assembly including the sample chamber and the second assembly including the reference chamber are joined by at least one of: a fastener; a screw; and a clamp (Figure 2, elements 32-35). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first assembly including the sample chamber and the second assembly including the reference chamber are joined by at least one of: a fastener; a screw; and a clamp, in order to take advantage of their effectiveness and non-permanency (e.g. welding or gluing).
As to claim 12, Tokieda teaches everything claimed, as applied above in claim 1, with the exception of wherein sharp corners have been eliminated from at least one of the sample chamber and the reference chamber. However, it is known in the art as taught by Silverbage. Silverbage teaches wherein sharp corners have been eliminated from at least one of the sample chamber and the reference chamber (Figure 3, elements 24 & 25 are round). It would have been obvious to one of ordinary skill in the art at the time of filing to have wherein sharp corners have been eliminated from at least one of the sample chamber and the reference chamber, in order to ease manufacture.
As to claim 16, Tokieda teaches everything claimed, as applied above in claim 15, with the exception of at least one of the sample chamber and the reference chamber is formed by at least one of a circular bore and an elliptical bore provided through a long axis of the flow cell body. However, it is known in the art as taught by Silverbage. Silverbage teaches at least one of the sample chamber and the reference chamber is formed by at least one of a circular bore and an elliptical bore provided through a long axis of the flow cell body (Figure 3, elements 24 & 25 are round). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one of the sample chamber and the reference chamber is formed by at least one of a circular bore and an elliptical bore provided through a long axis of the flow cell body, in order to ease construction.
As to claim 17, Tokieda teaches everything claimed, as applied above in claim 15, with the exception of wherein sharp comers have been substantially eliminated from at least one of the sample chamber and the reference chamber. However, it is known in the art as taught by Silverbage. Silverbage teaches wherein sharp corners have been substantially eliminated from at least one of the sample chamber and the reference chamber (Figure 3, elements 24 & 25 are round). It would have been obvious to one of ordinary skill in the art at the time of filing to have wherein sharp corners have been substantially eliminated from at least one of the sample chamber and the reference chamber, in order to ease manufacture.
As to claim 19, Tokieda teaches everything claimed, as applied above in claim 15, with the exception of the first assembly including the sample chamber and the second assembly including the reference chamber are joined by at least one of: a fastener; a screw; and a clamp. However, it is known in the art as taught by Silverbage. Silverbage teaches the first assembly including the sample chamber and the second assembly including the reference chamber are joined by at least one of: a fastener; a screw; and a clamp (Figure 2, elements 32-35). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first assembly including the sample chamber and the second assembly including the reference chamber are joined by at least one of: a fastener; a screw; and a clamp, in order to take advantage of their effectiveness and non-permanency (e.g. welding or gluing).
As to claim 20, Tokieda teaches a differential refractive index detector, comprising:
 	a flow cell body having a proximal end (Figure 1A, top), a distal end (Figure 1A, bottom) and a flow axis extending between the proximal and the distal end (Figure 1A, elements 3-5, flow goes in one end and out the other through elements 6a-b, 8a-b and 7a-b, respectively), the flow cell body comprising a flow cell assembly (Figure 1A, element 1), the flow cell assembly comprised of discrete optically transmissive elements comprising;
 	a first window fluidically separating the sample chamber from the reference chamber (Figure 1A, element 2a);
 	a second window preventing fluidic leakage from the sample chamber outside of the flow cell body (Figure 2, element 12); and
 	a third window preventing fluidic leakage from the reference chamber outside of the flow cell body (Figure 2, element 10);
 	the flow cell assembly comprising:
 	a first assembly including the sample chamber and second window (Figure 2, elements 4, 8a-b, 12), the first assembly configured to permit a sample flow in a direction parallel to the flow axis (liquid flows between elements 8a and 8b); 
 	a second assembly including the reference chamber and the third window (Figure 1A, elements 3, 6a-b, 10), the second assembly configured to permit a reference flow in a direction parallel to the flow axis (Figure 1A, flow between elements 6a and 6b);
 	wherein a cross-sectional profile of at least one of the sample chamber and the reference chamber taken perpendicular to the flow axis includes at least one curved portion (Figure 1A, entry portions 6a-b, 8a-b), and the discrete optically transmissive elements provide for passage of an optical beam which interrogates the refractive index between the sample and reference liquids in a direction perpendicular to the flow axis (Figure 1A, all flow chambers (elements 3-5) have flow in a vertical direction and incoming beam B is horizontal, see also Figures 3A and 11A).
 	Tokieda does not teach the first assembly and the second assembly are joined by a fastener. However, it is known in the art as taught by Silverbage. Silverbage teaches the first assembly and the second assembly are joined by a fastener (Figure 2, elements 32-35). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first assembly and the second assembly are joined by a fastener, in order to take advantage of their effectiveness and non-permanency (e.g. welding or gluing).
Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tokieda.
As to claim 8, Tokieda teaches everything claimed, as applied above in claim 1, with the exception of a main joint joining the first assembly including the sample chamber and the second assembly including the reference chamber, the main joint including an O-ring seal and a corresponding groove. However, Tokieda teaches mounting blocks with sealing material between them (paragraphs 0044-0048), it would have taken only ordinary engineering expedience to use the claimed type of seal in any appropriate place, and it would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed seal, in order to prevent leakage while maintaining flexibility in the machine design.
As to claim 13, Tokieda teaches everything claimed, as applied above in claim 1, with the exception of a volume of at least one of the sample chamber and the reference chamber is at least one of: less than or equal to about 5 .mu.L; in a range of about 2 .mu.Lto 5 .mu.L; and less than or equal to about 2 .mu.L. However, Tokieda teaches using 20 .mu.L samples and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the size of the machine to accommodate a smaller sample, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A “Changes in Size/Proportion”. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Changing the size to the claimed limitations would be done in order to accommodate samples of which there is a limited quantity.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tokieda in view of Ruska (United States Patent 2686454).
As to claim 11, Tokieda teaches everything claimed, as applied above in claim 1, with the exception of at least one counterbore accommodating at least one of a clamp and a retaining mechanism to maintain at least one of a first window and a second window in a recess of at least one of the first assembly and the second assembly. However, using counterbores is a known technique for enlarging a coaxial hole and it would have taken only ordinary engineering expedience to use the claimed technique in any desired place, and it would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed technique, in order to reduce potential hazards and/or maintain axial alignment while maintaining flexibility in the machine design. For example, Ruska uses a counterbore when coupling a plug into a refractometer cell (Figure 6, element 92 sits in a counterbore).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877